Plaintiff, low bidder on an Air Force procurement, protested award of the contract to another bidder (Tridea Electronics), and on August 21,1967 the Air Force advised plaintiff in writing that Headquarters United States Air Force had sustained its protest, that a notice of cancellation of the contract had been issued to Tridea, and indicated that it intended to process an award of contract to plaintiff. The Air Force suspended award of the contract to plaintiff, however, pending resolution of a protest Tridea filed with the General Accounting Office, which in due course approved the Air Force’s handling of the matter. However, the program for procurement of the item was discontinued and plaintiff was notified that no award was being made or contemplated under the invitation for bids. Plaintiff seeks damages by reason of its reliance on the alleged promise of defendant to award it a contract. This case comes before the court on defendant’s motion for summary judgment, having been submitted on the briefs of the parties and oral argument of counsel. Upon consideration thereof, the court concludes that the letter of August 21,1967 did not constitute an award to plaintiff, that no award to plaintiff was ever made, and that the Government validly decided not to proceed with the procurement; therefore plaintiff is not entitled to recover. On May 21, 1971 the court granted defendant’s motion and dismissed the petition.